     Case: 1:21-cv-01640 Document #: 8 Filed: 03/29/21 Page 1 of 1 PageID #:570

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Darren Cole
                            Plaintiff,
v.                                                 Case No.: 1:21−cv−01640
                                                   Honorable Mary M. Rowland
City of Chicago
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 29, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Case called for hearing
on Plaintiff's motion for temporary restraining order/preliminary injunction [4]. Counsel
and plaintiff Mr. Cole appeared via video conference. Plaintiff reported the parties have
resolved the motion for injunctive relief. Parties stated the remedial measures the City and
the Chicago Police Department has agreed to on the record. Some of the remedial
measures have already been completed. By 4/2/21, Parties shall file a joint written status
report indicating all remedial measures have been completed and confirming that Plaintiff
withdraws his motion for TRO/preliminary injunction. The Court notes that Mr. Cole's
personal information (DOB, DL number, address) was filed in the public record at
Exhibits A and B to the Motion and Exhibits A and B to the Complaint. The Clerk of
Court is directed to seal Exhibits A and B at Dkt 1 and Exhibits A and B at Dkt. 4.
Counsel is granted leave to file a redacted copy of Exhibits A and B. Defendants are to
given until 4/26/21 to respond to the Complaint. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
